Case 1:19-cv-01849-WJM-NRN Document 47 Filed 08/29/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR DISTRICT OF COLORADO

   CIVIL ACTION NO. 19-CV-01849-WJM-NRN

   JOHN S. WILSON,
        Plaintiff,

   v.

   XIANT TECHNOLOGIES, INC.,
        Defendant.


                     UNOPPOSED MOTION FOR PROTECTIVE ORDER


         Pursuant to Fed. R. Civ. P. 26(c), Defendant, Xiant Technologies, Inc., moves the Court

  for an order, in the form filed with this Motion, protecting disclosure of confidential commercial

  information not be revealed or be revealed only in a specified way in this case. In support of this

  Motion, Xiant states as follows:

         1.      Pursuant to D.C.COLO.LCivR 7.1, undersigned counsel confirms that he conferred

  with counsel for Plaintiff who confirmed that Plaintiff does not oppose the relief requested in this

  Motion.

         2.      The subject matter of this case involves confidential, proprietary, and sensitive

  matters.

         3.      In order to protect the confidentiality such matters, it is necessary to enter a

  protective order allowing the parties to designate such documents and information as confidential

  to insure that such matters are disclosed only for purposes of litigation. Undersigned counsel and

  counsel for Plaintiff have approved the form protective order submitted with this Motion.

         4.      For good cause shown, Xiant request the court enter this protective order.
Case 1:19-cv-01849-WJM-NRN Document 47 Filed 08/29/19 USDC Colorado Page 2 of 3




  Dated: August 29, 2019.

                            Respectfully submitted:
                            SPENCER FANE LLP

                            /s/ Scott C. Sandberg
                            Scott C. Sandberg, #33566
                            John O’Brien, #15183
                            Spencer Fane LLP
                            1700 Lincoln Street, Suite 2000
                            Denver, Colorado 80203
                            Phone: (303) 839-3800 / Fax: (303) 839-3838
                            Email: ssandberg@spencerfane.com; jobrien@spencerfane.com
                            Attorneys for Xiant Technologies, Inc.




                                             2


                                                                              DN 3771126.1
Case 1:19-cv-01849-WJM-NRN Document 47 Filed 08/29/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 29, 2019, a copy of the foregoing was served via the court’s
  CM/ECF, which will send notice to all counsel of record as follows:

   Murray Ogborn                                          Michael P. Cross
   Ogborn Mihm, LLP                                       Ogborn Mihm, LLP
   1700 Broadway, Suite 1900                              1700 Broadway, Suite 1900
   Denver, Colorado 80290                                 Denver, Colorado 80290
   E: Murray.Ogborn@OMTrial.com                           E: Mike.Cross@OMTrial.com


                                              /s/Scott C. Sandberg
                                              Scott C. Sandberg




                                                 3


                                                                                         DN 3771126.1
